DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Applicant(s) Response to Official Action
The response filed on July 11, 2022 has been entered and made of record.  

Response to Amendment
Claims 1, 10, and 13 have been amended.  Claims 1-20 remain pending in the application.  

Response to Arguments
The Examiner addresses Applicant’s Remarks filed July 11, 2022.  

On page 6 of Applicant’s Remarks, Applicant submits that the claim objections and claim rejections under 35 USC 112 set forth in the previous office action are overcome in view of the amendment claims.  

Examiner agrees, in part.  While the claims have been amended to overcome the previous claim objections and claim rejections under 35 USC 112 (said amendments indeed overcoming the claim objections for all claims, and the claim rejections under 35 USC 112 for claims 1-12), Applicant’s amendments have resulted in different, yet related, claim rejections under 35 USC 112 for claims 13-20 as set forth herein, infra.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  

Independent claim 13 recites, “an obliviously blinded derived key” and then later twice recites “the obviously blinded derived key”. 
There is insufficient antecedent basis for “the obviously blinded derived key” in the claim(s).  It is noted that the claims objections set forth in the previous Office Action mailed May 2, 2022 required the claim(s) to be amended to include the word “obliviously”, but the claims have been amended to include the word “obviously”; thus it is unclear which word applicant intends to use in the claims.  

Independent claim 13 further recites, “the derived key”. 
There is insufficient antecedent basis for “the derived key” in the claim(s).  

Claims 14-20 are each dependent from claim 13, and are therefore rejected under the same rationale(s) as set forth above with regard to claim 13.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:  
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Challener, David Carroll, U.S. Pub. No. 2003/0174842 (hereinafter referred to as Challener).  

With regard to claim 1, Challener discloses inputting a derivation input from a client over a network connection (Challener, [0024]-[0027]; disclosed public key is a derivation input); generating a root key (Challener, [0024]-[0027]; disclosed private key is root key); computing a blinded derived key using the root key and the derivation input (Challener, [0024]-[0027]; disclosed wrapped key is a blinded derived key); and outputting the blinded derived key to the client over the network connection so that the client unblinds the blinded derived key to generate a derived key (Challener, [0027]-[0033]; migration of wrapped key is outputting the blinded derived key to the client over the network connection), and using the derived key, encrypts, stores, and decrypts data (Challener, [0004]; [0024]-[0025]).  

With regard to claim 7, Challener further discloses wherein the derivation input is hashed derivation data (Challener, [0031]).  

With regard to claim 10, Challener discloses creating a client key (Challener, [0024]-[0027]; disclosed private key or child private keys is/are client key(s)) and sending the client key to a client over a network so that the client may generate a derivation input using the client key and by hashing derivation data (Challener, [0024]-[0027]; [0031]); inputting the derivation input from the client over the network (Challener, [0024]-[0027]; disclosed public key is a derivation input); generating a root key (Challener, [0024]-[0027]; disclosed private key or child private keys is/are root key); computing a blinded derived key using the root key and the derivation input (Challener, [0024]-[0027]; disclosed wrapped key is a blinded derived key); and outputting the blinded derived key to the client over the network so that the client unblinds the blinded derived key to generate a derived key (Challener, [0027]-[0033]; migration of wrapped key is outputting the blinded derived key to the client over the network connection), and using the derived key, encrypts, stores, and decrypts data (Challener, [0004]; [0024]-[0025]).  



Allowable Subject Matter
Claims 2-6, 8, 9, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Donohoe, Justin, U.S. Pub. No. 2019/0207769

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Brant Murphy whose telephone number is (571)272-6433. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  




/J. BRANT MURPHY/Primary Examiner, Art Unit 2435                                                                                                                                                                                                        
September 30, 2022